Exhibit 10.7

FORM OF

PERFORMANCE RESTRICTED STOCK AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

MATADOR RESOURCES COMPANY

2012 LONG-TERM INCENTIVE PLAN

1. Grant of Award. Pursuant to the Matador Resources Company 2012 Long-Term
Incentive Plan (the “Plan”) for Employees, Contractors, and Outside Directors of
Matador Resources Company, a Texas corporation (the “Company”), the Company
grants to

 

 

(the “Participant”)

an Award of Restricted Stock in accordance with Section 6.5 of the Plan and
Restricted Stock Units in accordance with Section 6.7 of the Plan. The maximum
number of shares of Restricted Stock awarded under this Performance Restricted
Stock and Restricted Stock Unit Award Agreement (the “Agreement”) is
            (            ) shares (the “Awarded Performance Shares”); an equal
number of Restricted Stock Units are awarded under this Agreement (the “Awarded
Units”). Each Awarded Unit shall be a notional share of Common Stock, with the
value of each Awarded Unit being equal to the Fair Market Value of a share of
Common Stock at any time. The “Date of Grant” of this Award is April 16, 2012.

2. Subject to Plan; Definitions. This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. To the extent
the terms of the Plan are inconsistent with the provisions of the Agreement,
this Agreement shall control. This Agreement is subject to any rules promulgated
pursuant to the Plan by the Board or the Committee and communicated to the
Participant in writing. Unless defined herein, the capitalized terms used herein
that are defined in the Plan shall have the same meanings assigned to them in
the Plan. For purposes of this Agreement, unless the context requires otherwise,
the following terms shall have the meanings indicated:

a. “AER” means the annual equivalent return of a company’s TSR. The AER
calculations shall be derived utilizing a calculation consistent with the annual
equivalent return calculation employed by Bloomberg L.P.’s comparative total
return (COMP) function as of the Date of Grant.

b. “Closing Price(s)” shall on any date mean (i) the closing sale price per
share (or if no closing sale price is reported, the average of the bid and ask
prices or, if more than one in either case, the average of the average bid and
the average ask prices) on that date as reported in the composite transactions
table for the principal U.S. national or regional securities exchange on which
the common stock is listed for trading; (ii) if the common stock is not listed
for trading on a U.S. national or regional securities exchange on the relevant
date, then the Closing Price of the common stock will be the average of the bid
and ask prices (or, if more than one in either case, the average of the average
bid and the average ask prices) for the common stock in the over-the-counter
market on the relevant date as reported by OTC Markets Group Inc. or similar
organization; and (iii) if the common stock is not so quoted, the Closing Price
of the common stock will be such other amount as the Company may ascertain
reasonably to represent such Closing Price. The Closing Price shall be
determined without reference to extended or after-hours trading.



--------------------------------------------------------------------------------

Performance-Based Award

 

c. “Final Stock Price” shall mean the average of the Closing Prices for the
twenty (20) Trading Days during the period ending on and including the last
Trading Day of the Measurement Period.

d. “Good Reason” shall mean (i) the assignment to the Participant of duties
materially inconsistent with his or her position, or a material diminution in
the Participant’s then current authority, duties or responsibilities; or (ii) a
diminution of the Participant’s then current base salary or other action or
inaction that constitutes a material breach of his or her employment agreement,
if any. Within thirty (30) days from the date the Participant knows of the
actions constituting Good Reason as defined herein, the Participant shall give
the Company written notice thereof, and provide the Company with a reasonable
period of time, in no event exceeding thirty (30) days, after receipt of such
notice to remedy the alleged actions constituting Good Reason; provided,
however, that the Company shall not be entitled to notice of, and the
opportunity to remedy, the recurrence of any alleged actions (or substantially
similar actions) constituting Good Reason in the event that the Participant has
previously provided notice of such prior alleged actions (or substantially
similar actions) to the Company and provided the Company an opportunity to cure
such prior actions (or substantially similar actions). In the event the Company
does not cure the alleged actions, if the Participant does not terminate his or
her employment within sixty (60) days following the last day of the Company’s
cure period, the Participant shall not be entitled to terminate his or her
employment for Good Reason based upon the occurrence of such actions; provided,
however, that any recurrence of such actions (or substantially similar actions)
may constitute Good Reason. Any corrective measures undertaken by the Company
are solely within its discretion and do not concede or indicate agreement that
the actions described in the Participant’s written notice constitute Good Reason
as defined herein.

e. “Initial Stock Price” shall mean the average of the Closing Prices for the
twenty (20) Trading Days preceding the first Trading Day of the Measurement
Period.

f. “Just Cause” shall mean (i) the Participant’s continued and material failure
to perform the duties of his or her employment consistent with the Participant’s
position, except as a result of Partial Disability or Total and Permanent
Disability; (ii) the Participant’s failure to perform his or her material
obligations under his or her employment agreement, if any, except as a result of
Partial Disability or Total and Permanent Disability, or a material breach by
the Participant of the Company’s written policies concerning discrimination,
harassment or securities trading; (iii) the Participant’s refusal or failure to
follow lawful directives of the Board or his or her supervisor, except as a
result of Partial Disability or Total and Permanent Disability; (iv) the
Participant’s commission of an act of fraud, theft, or embezzlement; (v) the
Participant’s indictment for or conviction of a felony or other crime involving
moral turpitude; or (vi) the Participant’s intentional breach of fiduciary duty;
provided, however, that the Participant shall have thirty (30) days after
written notice from the Board (or the Committee) to remedy any actions alleged
under subsections (i), (ii) or (iii) in the manner reasonably specified by the
Board (or the Committee).

g. “Measurement Period” shall mean the period commencing on and including
April 16, 2012, and ending on and including April 15, 2015.

h. “Partial Disability” shall mean the Participant’s inability because of any
physical or emotional illness lasting no more than ninety (90) days to perform
the employment duties assigned to him or her for more than 20 hours per week
(and including any period of short term total absence due to illness or injury,
including recovery from surgery, but in no event lasting more than the ninety
(90) day period).

 

- 2 -



--------------------------------------------------------------------------------

Performance-Based Award

 

i. “Peer Group” shall be comprised of the following companies:

 

Approach Resources, Inc.

   Gulfport Energy Company

Carrizo Oil & Gas, Inc.

   Laredo Petroleum

Clayton Williams Energy Inc.

   Penn Virginia Corporation

Comstock Resources Inc.

   Petroleum Development Corporation

Crimson Exploration Inc.

   Resolute Energy Corporation

Forest Oil Corporation.

   Rex Energy Corporation

Goodrich Petroleum Corporation

   Rosetta Resources, Inc.

j. “Trading Day(s)” means a day on which (i) trading in the common stock
generally occurs on the principal U.S. national or regional securities exchange
on which the common stock is then listed or, if the common stock is not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the common stock is then traded, and (ii) a Closing Price
for the common stock is available on such securities exchange or market.

k. “TSR” shall mean a company’s total shareholder return, which will be
calculated by subtracting 1.0000 from the quotient obtained by dividing (i) the
product of (A) the Final Stock Price for such company and (B) the number of
Ending Shares (as determined below) by (ii) the Initial Stock Price. The “Ending
Shares” shall be determined by calculating the total number of shares which
would have been held at the end of the Measurement Period assuming: (a) the
number of shares held at the beginning of the Measurement Period is 1.0000 and
(b) each dividend and other distribution declared during the Measurement Period
with respect to such shares (and any other shares previously received upon
reinvestment of dividends or other distributions), without deduction for any
taxes with respect to such dividends or other distributions or any charges in
connection with such reinvestment, is reinvested into additional shares on the
ex-dividend date at a price per share equal to the Closing Price on the trading
day immediately preceding the ex-dividend date for such dividend or other
distribution. The TSR of a component company in the Peer Group and of the
Company shall be adjusted to take into account stock splits, reverse stock
splits, and special dividends that occur during the Measurement Period. The
determination of the TSR shall be subject to the following additional
adjustments:

(I) If during the Measurement Period two component companies of the Peer Group
merge or otherwise combine into a single entity, the surviving entity shall
remain a component company of the Peer Group and the non-surviving entity shall
be removed from the Peer Group.

(II) If during the Measurement Period a component company of the Peer Group
merges into or otherwise combines with an entity that is not a component company
of the Peer Group, such component company shall be removed from the Peer Group.

(III) If during the Measurement Period a component company of the Peer Group
ceases to be a public company by becoming a private company through the “going
dark” process, the Final Stock Price for such component company shall be
measured over the last twenty (20) Trading Days of the component company before
it ceases to trade.

(IV) If during the Measurement Period a component company of the Peer Group
files a petition for reorganization under Chapter 11 of the U.S. Bankruptcy Code
or liquidation under Chapter 7 of the U.S. Bankruptcy Code, such component
company shall remain as part of the Peer Group and be designated with a TSR of
negative 100%.

 

- 3 -



--------------------------------------------------------------------------------

Performance-Based Award

 

3. Vesting of Awarded Performance Shares and Awarded Units.

a. Subject to the terms and conditions set forth below, the restrictions on the
Awarded Performance Shares covered by this Award shall lapse and such shares
shall vest as shown in the following table:

 

Company’s Percentile Rank

within the Peer Group

 

Percentage of Vested

Awarded Performance Shares

91% and Above

  200%

81% - 90%

  175%

71% - 80%

  150%

61% - 70%

  125%

51% - 60%

  100%

41% - 50%

  50%

40% and Below

  0%

The Company shall calculate the AER of the TSR for the Company and each
component company of the Peer Group over the Measurement Period. The Company and
each company within the Peer Group shall be ranked from highest to lowest based
on the AER of the TSR for each company. The percentile rank of the AER of the
TSR of the Company will then be determined relative to the AER of the TSR
ranking of each component company in the Peer Group (the “Company’s Percentile
Rank”). In determining the number of companies in each percentile ranking,
fractional numbers shall be rounded down to the nearest whole number. The
Company’s Percentile Rank will then be utilized, as shown in the table above, to
determine the percentage, if any, of the Awarded Performance Shares that will
vest under the Award. Any fractional shares created by such vesting will be
rounded down to the nearest whole share. If more than one hundred percent
(100%) of the Awarded Performance Shares shall vest in accordance with the table
above, then a number of Awarded Units equal to the number of Awarded Performance
Shares that would have vested in excess of one hundred percent (100%) of the
Awarded Performance Shares shall become vested (such Awarded Units which become
vested are referred to herein as “Vested Units”; all other Awarded Units are
referred to herein as “Unvested Units”). Notwithstanding anything to the
contrary contained herein, in no event shall the number of actual shares of
Common Stock delivered pursuant to this Agreement upon the conversion of Vested
Units ever exceed an amount equal to the total number of Awarded Performance
Shares set forth in Section 1 above.

b. The determination by the Company with respect to the achieving of the
Company’s Percentile Rank for vesting of the Awarded Performance Shares and the
Awarded Units shall occur within thirty (30) days after the last day of the
Measurement Period and such date shall be the “Vesting Date.” Subject to the
provisions of the Plan and this Agreement, within thirty (30) days following the
Vesting Date, and in no event later than two and a half (2 1/2) months following
the close of the calendar year in which the Awarded Units vest in accordance
with Section 3.a. above, the Company shall convert the Vested Units into the
number of whole shares of Common Stock equal to the number of Vested Units and
shall deliver to the Participant or the Participant’s personal representative a
number of shares of Common Stock equal to the number of Vested Units credited to
the Participant. Vested Units may be converted only with respect to full shares,
and no fractional share of Common Stock shall be issued. Notwithstanding
anything herein to the contrary, if the Participant incurs a Termination of
Service for any reason after the last day of the Measurement

 

- 4 -



--------------------------------------------------------------------------------

Performance-Based Award

 

Period, but before the Vesting Date, the Participant shall not forfeit the
Awarded Performance Shares and Awarded Units by reason of such Termination of
Service to the extent such Awarded Performance Shares and Awarded Units would
have otherwise vested in accordance with Section 3.a. above on the Vesting Date.

Notwithstanding the foregoing, if within twelve (12) months following a Change
in Control (but prior to the Vesting Date), the Participant incurs a Termination
of Service by the Company without Just Cause or by the Participant for Good
Reason, then effective immediately prior to such Termination of Service, all
Awarded Performance Shares (but not Awarded Units) not previously vested shall
thereupon immediately become fully vested.

4. Forfeiture of Awarded Performance Shares and Awarded Units. Unvested Awarded
Performance Shares and Unvested Units shall be forfeited on the earlier of
(i) the Vesting Date, to the extent the performance conditions have not been
satisfied and the Awarded Performance Shares and/or Awarded Units have not
vested in accordance with Section 3, and (ii) subject to Section 3, upon the
Participant’s Termination of Service. Upon forfeiture, all of the Participant’s
rights with respect to the forfeited Awarded Performance Shares and Awarded
Units shall cease and terminate, without any further obligations on the part of
the Company.

5. Restrictions on Awarded Performance Shares. Subject to the provisions of the
Plan and the terms of this Agreement, from the Date of Grant until the date the
Awarded Performance Shares are vested in accordance with Section 3 and are no
longer subject to forfeiture in accordance with Section 4 (the “Restriction
Period”), the Participant shall not be permitted to sell, transfer, pledge,
hypothecate, margin, assign or otherwise encumber any of the Awarded Performance
Shares. Except for these limitations, the Committee may in its sole discretion,
remove any or all of the restrictions on such Awarded Performance Shares
whenever it may determine that, by reason of changes in applicable laws or
changes in circumstances after the date of this Agreement, such action is
appropriate.

6. Legend. The following legend shall be placed on all certificates issued
representing Awarded Performance Shares:

On the face of the certificate:

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

On the reverse:

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Matador Resources Company 2012
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Dallas, Texas and that certain Performance Restricted Stock and
Restricted Stock Unit Award Agreement dated as of             , 20            ,
by and between the Company and the recordholder named on the face of this
certificate. No transfer or pledge of the shares evidenced hereby may be made
except in accordance with and subject to the provisions of said Plan and Award
Agreement. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan and Award
Agreement.”

 

- 5 -



--------------------------------------------------------------------------------

Performance-Based Award

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

All Awarded Performance Shares owned by the Participant shall be subject to the
terms of this Agreement and shall be represented by a certificate or
certificates bearing the foregoing legend.

7. Delivery of Certificates; Registration of Shares. The Company shall deliver
certificates for the Awarded Performance Shares to the Participant or shall
register the Awarded Performance Shares in the Participant’s name, free of
restriction under this Agreement, promptly after, and only after, the
Restriction Period has expired without forfeiture pursuant to Section 4. In
connection with any issuance of a certificate for Restricted Stock, the
Participant shall endorse such certificate in blank or execute a stock power in
a form satisfactory to the Company in blank and deliver such certificate and
executed stock power to the Company.

8. Nonassignability. The Awarded Units are not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

9. Rights of a Shareholder. Except as provided in Section 4 and Section 5 above,
the Participant shall have, with respect to his Awarded Performance Shares, all
of the rights of a shareholder of the Company, including the right to vote the
shares, and the right to receive any dividends thereon. The Participant will
have no rights as a shareholder with respect to any Awarded Units covered by
this Agreement until the issuance of shares of Common Stock.

10. Voting. The Participant, as record holder of the Awarded Performance Shares,
has the exclusive right to vote, or consent with respect to, such Awarded
Performance Shares until such time as the Awarded Performance Shares are
transferred in accordance with this Agreement; provided, however, that this
Section 10 shall not create any voting right where the holders of such Awarded
Performance Shares otherwise have no such right. The Participant will have no
rights to vote with respect to any Awarded Units covered by this Agreement until
the issuance of shares of Common Stock.

11. Adjustment to Number of Awarded Performance Shares and Awarded Units. The
number of Awarded Performance Shares and Awarded Units shall be subject to
adjustment in accordance with Articles 11-13 of the Plan.

12. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

Performance-Based Award

 

13. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Company will not be obligated to issue
any shares of Common Stock to the Participant hereunder, if the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The rights and obligations of the Company and the rights and
obligations of the Participant are subject to all applicable laws, rules, and
regulations.

14. Investment Representation. Unless the shares of Common Stock are issued to
the Participant in a transaction registered under applicable federal and state
securities laws, by his or her execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his or her own
account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to him in a
transaction registered under the applicable federal and state securities laws,
all certificates issued with respect to the Common Stock shall bear an
appropriate restrictive investment legend and shall be held indefinitely, unless
they are subsequently registered under the applicable federal and state
securities laws or the Participant obtains an opinion of counsel, in form and
substance satisfactory to the Company and its counsel, that such registration is
not required.

15. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

16. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

17. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, or Outside Director at any time. Nothing herein shall
be construed to modify the terms of any employment agreement or independent
contractor agreement.

18. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

19. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Performance-Based Award

 

20. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

21. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person shall be permitted to
acquire any Awarded Performance Shares without first executing and delivering an
agreement in the form satisfactory to the Company making such person or entity
subject to the restrictions on transfer contained herein.

22. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.

23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

24. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

25. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

a. Notice to the Company shall be addressed and delivered as follows:

Matador Resources Company

5400 LBJ Fwy, Suite 1500

Dallas, TX 75240

Attn: General Counsel

Facsimile: (972) 371-5201

b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

 

- 8 -



--------------------------------------------------------------------------------

Performance-Based Award

 

26. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election. By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 26, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Award. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to this Award.
Such payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) the actual delivery by the Participant to the Company of shares of
Common Stock that the Participant has not acquired from the Company within six
(6) months prior thereto, which shares so delivered have an aggregate Fair
Market Value that equals or exceeds (to avoid the issuance of fractional shares
under (iii) below) the required tax withholding payment; (iii) the Company’s
withholding of a number of shares to be delivered upon the vesting of this
Award, which shares so withheld have an aggregate Fair Market Value that equals
(but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii) or any other method consented to by the
Company in writing. The Company may, in its sole discretion, withhold any such
taxes from any other cash remuneration otherwise paid by the Company to the
Participant.

27. Code Section 409A. This Agreement is intended to be interpreted and applied
so that the payments and benefits set forth herein shall either be exempt from
the requirements of Code Section 409A, or shall comply with the requirements of
Code Section 409A, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be exempt from or in compliance with Code
Section 409A. Notwithstanding anything in this Agreement, a Termination of
Service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute “non-qualified deferred compensation” within the meaning of Code
Section 409A unless such termination is also a “separation from service” within
the meaning of Code Section 409A. Notwithstanding any provision in this
Agreement to the contrary, if on his Termination of Service, the Participant is
deemed to be a “specified employee” within the meaning of Code Section 409A, any
payments or benefits due upon such Termination of Service that constitutes a
“deferral of compensation” within the meaning of Code Section 409A and which do
not otherwise qualify under the exemptions under Treas. Reg. § 1.409A-1
(including without limitation, the short-term deferral exemption and the
permitted payments under Treas. Reg. § 1.409A-1(b)(9)(iii)(A)), shall be delayed
and paid or provided to the Participant on the earlier of the date which
immediately follows six (6) months after the Participant’s separation from
service or, if earlier, the date of the Participant’s death.

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank.

Signature Page Follows]

 

- 9 -



--------------------------------------------------------------------------------

Performance-Based Award

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

COMPANY:

 

MATADOR RESOURCES COMPANY

By:

    Name:     Title:    

 

PARTICIPANT:   Signature

 

Name:     Address:            

Signature Page to Performance-Based

Restricted Stock and Restricted Stock Unit Award Agreement

 